Citation Nr: 0100117	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 23, 1968 to April 
10, 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The record shows that the veteran had less that 90 days 
of active service during a period of war.

3.  The record shows that the veteran was separated from 
service due to an emotional instability reaction.


CONCLUSION OF LAW

The veteran is not entitled to nonservice-connected pension 
benefits.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§ 3.3(a)(3) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Basic entitlement to nonservice-connected pension benefits 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a disability adjudged service-connected without 
presumptive provisions of law, or at time of discharge had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  38 C.F.R. § 3.3(a)(3) 
(2000).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000).

II.  Factual Background

The veteran's DD Form 214 shows that the veteran had active 
service in the Army from January 23, 1968 to April 10, 1968.

The veteran's service medical records show that the veteran 
sustained a stress fracture of the left heel on March 11, 
1968.  At that time, the veteran was found medically 
qualified for duty with profile limitations.  The veteran was 
not to run, jump, or march for two weeks, but he was to go to 
class.  A Mental Hygiene Consultation Service Certificate 
(dated March 27, 1968) indicates that the veteran was 
referred by his commanding officer for psychiatric evaluation 
in regards to separation under Army Regulation 625-212.  It 
was noted that the veteran stated that he had tried his best 
but could not meet the minimal standards established.  It was 
also noted that the veteran had a history of stress fractures 
and that he had had pain since that time.  The veteran had 
continued to function as a noneffective individual throughout 
his basic training.  After considering the veteran's past 
personal history and his current mental status, the diagnosis 
was emotional instability reaction, chronic and moderate, 
which was manifested by rapidly and continuously fluctuating 
emotional attitudes, poorly controlled guilt, anxiety, 
hostility, stubbornness, procrastination, inefficiency, 
passive obstructionism, and a lack of motivation for military 
duty.  It was noted that the veteran's stress was mild, with 
routine military duties, and that his predisposition was 
moderate, with a long history of a character and behavior 
disorder of the immaturity type.  The veteran's impairment 
for further military duty was found to be moderate, and a 
line of duty determination was negative, finding that this 
had existed prior to the veteran's entry into service.  The 
veteran was not mentally ill and was cleared psychiatrically 
for action deemed appropriate by command.  Upon separation 
examination (conducted in March 1968), the veteran described 
his health as good and stated that he had no present 
complaints.  There was no reference to the veteran's stress 
fracture of the left heel, either reported by the veteran or 
clinically noted.  On April 10, 1968, the veteran signed a 
Statement of Medical Condition, in which he indicated that to 
the best of his knowledge, there had been no change in his 
medical condition since his separation examination.

Subsequent to service, in a December 1981 rating action, 
service connection for residuals of a left heel stress 
fracture was granted, and a noncompensable evaluation was 
assigned.  In that same rating action, service connection for 
emotional instability was denied.

III.  Analysis

The Board recognizes the veteran's assertions that he was 
actually separated from service because of his left heel 
stress fracture, not because of an emotional instability 
reaction.  However, the Board is bound in its determinations 
by applicable law and regulations.  As such, the veteran's 
appeal must be denied.

Initially, the Board notes that the veteran has not argued 
that he had the qualifying number of days of active military 
service during a period of war.  See 38 C.F.R. § 3.3(a)(3).  
Indeed, in this respect, the veteran's DD Form 214 shows that 
he had two months and 18 days of active service during a 
period of war.  Rather, the veteran has argued that he was 
separated from service because of his left heel stress 
fracture and that the psychiatric evaluation had been 
conducted, as required, prior to the veteran being 
"recycled."  Therefore, the veteran believes, as he was 
separated from service for a disorder that was subsequently 
service-connected, he is entitled to nonservice-connected 
pension benefits.

In this instance, though, the veteran's service medical 
records do not support the veteran's contentions.  
Specifically, while the veteran did, indeed, sustain a left 
heel fracture in March 1968, while in basic training, he was 
found medically qualified for duty with profile limitations, 
which included no running, jumping, or marching for a period 
of two weeks.  However, the veteran was to continue with 
class.  Further, upon separation examination later that 
month, the veteran described his health as good, had no 
present complaints, and did not reference his left heel 
stress fracture and any accompanying pain.  Further, on 
April 10, 1968, the veteran signed a Statement of Medical 
Condition, in which he indicated that there had been no 
change in his medical condition since his separation 
examination.

Admittedly, the veteran's reported pain from his stress 
fracture was noted in the March 1968 Mental Hygiene 
Consultation Service Certificate, but the substantive 
discussion of the veteran's personal history and mental 
status reflected in the certificate shows that the veteran 
had been referred for psychiatric evaluation by his 
commanding officer in regards to separation under Army 
Regulation 625-212, that the veteran had continued to 
function as a noneffective individual throughout his basic 
training, and that the veteran lacked of motivation for 
military duty.  In summary, the veteran had a long history of 
a character and behavior disorder of the immaturity type; his 
impairment for further military duty was moderate, and line 
of duty determination was negative, as this had existed prior 
to the veteran's entry into service.

In light of the above, the Board cannot but conclude that the 
veteran was separated from service because of his emotional 
instability reaction, which is not service-connected, and not 
because of his left heel stress fracture.  In this respect, 
as to why the veteran was separated from service, the Board 
finds that the weight of the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b).  To reiterate, while the 
veteran did, indeed, sustain a left heel stress fracture and 
was put on limited profile, the profile was indicated for 
only two weeks; the veteran had been found medically 
qualified for duty, and he was to continue going to class.  
Further, the veteran did not complain of any pain associated 
with his stress fracture or the stress fracture itself upon 
separation examination.  Moreover, the Mental Hygiene 
Consultation Service Certificate shows that the veteran had a 
long history of a character and behavior disorder of the 
immaturity type, that his impairment for further military 
duty was moderate, and that line of duty determination was 
negative.

Therefore, as the veteran does not have the requisite 90 days 
of active service during a period of war, and he was not 
separated from service due to a disability adjudged service-
connected, the veteran does not meet the requirements for 
basic entitlement to nonservice-connected pension benefits.  
See 38 C.F.R. § 3.3(a)(b).  The veteran's appeal is denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

